                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


TIFFANY L. FLANNERY                         :

       Plaintiff,                           :      Case No. 3:18cv412

       -vs-                                 :      District Judge Walter H. Rice

RIVERSIDE RESEARCH INSTITUTE                :

       Defendant.                           :


                                    ORDER OF REFERENCE



       Pursuant to 28 U.S.C. §636(b)(1)(A), (B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation.



Dated: April 13, 2020
                                                    /s/ Walter H. Rice (tp - per Judge Rice authorization)
                                                           Walter H. Rice
                                                       United States District Judge
